By the Court.
Lumpkin, J.,
delivering the opinion.
After much reflection upon this case, and an earnest effort to arrest its further agitation, we are forced to the conclusion that the damages found by the jury are excessive, and that on that account the verdict and judgment ought not to stand. There are circumstances, independently of the pecuniary condition of the defendant, which, in our judgment, ought to mitigate the finding of the jury.
It is true, we can not hold the defendant excusable for uttering the defamatory words which he did, and in the intemperate language employed by him. Still, if the jury believed that he was actuated alone from a desire to protect his family from an unworthy neighbor, and from no malice toward the plaintiff, it should have weighed much with them in the assessment of damages. And can any one read the evidence and doubt that this was the motive which influenced the defendant? No other cause is assigned or insinuated. And to whom were the words spoken? To Mr. W. H. Harvel, who .rented the lot to the Craft family, and to- Mr. S. J. Shackelford, his agent. He complained to them of these people, and insisted upon their removal; and both Shackelford and Harvel testify that the whole object of Beggarly seemed to be to get them away. To show conclusively the motive that prompted the defendant, and at the same time the earnestness and strength of his convictions, he said in the violence of his passion, that if Harvel and Shackelford *314did not remove the Crafts, they were as bad as they were. We grant that such words are wholly unjustifiable; still they indicate anything but the slimy tongue of a slanderer.
And then it is altogether worthy of remark, that to no other human being did the defendant ever repeat this charge. The words were spoken in a strictly business transaction — though in a most indecoras and intemperate manner. The law, if it can not forgive always, looks with indulgence upon such communications.
This -view of the case did not have its due weight. It was not as permanently presented by the Court as it should have been. His honor was right in holding that the words spoken being actionable in themselves, upon proof of their being spoken, the law would infer malice; and that the plaintiff was entitled to recover, without alleging or proving any special damage.
But the same witnesses, be it borne in mind — Harvel and Shackelford — who proved the speaking of the words, testify also to the occasion on which, and the circumstances under which, they were spoken. Here, then, the antidote, to some extent, accompanied the poison, and both in the eye of the law and of reason, should have been taken into the account’.
The plaintiff came from. Milledgeville to. Atlanta, at the age of fifteen. And while there is respectable testimony in the record, from persons who lived near her in Milledgeville, and with whose families she associated at home and in the Sunday-school, that they, the witnesses, never saw anything improper in her conduct or heard anything disreputable to her character, there is contradictory evidence upon this point. A number of persons, mostly young men, speak of her as a bold, fast and forward girl of doubtful or suspicious character, and inviting, in her deportment, to the advances of young men. And while they impute to her no act of prostitution, they say her general reputation and conduct were not very good — rude and unbecoming a respectable young girl.
And then, after coming to Atlanta, there are facts, sworn to, which corroborate the impressions she made in Milledgeville. She was seen about the depot at unseasonable hours, in company with a negro woman hired by her father, by the name of Lucy, of notoriously infamous character. At one time, between nine and ten o’clock at night, this woman left the plaintiff and approaching to where a group of young men *315were standing, conversed with them, when . one of the company joined the girl and when the two and the negro walked off together.
It is quite certain that the defendant either heard or saw things which alarmed his fears and justified him, as he supposed, in denouncing this young woman as unfitting to reside so near his family. He may have judged her too harshly. The proof did not justify- his accusation. Under all the circumstances, it may have been right in compelling him to answer in damages, but the verdict can not be justified by the facts of the case.
If parents will permit their daughters to grow up without restraint — to play the wanton in the streets and public places of the city — even if they escape actual pollution, they are not entitled to the same compensation as should be awarded to the modest maiden, who, should ever an impure thought intrude itself, would crimson her cheek with a burning blush, though alone in the solitude of her chamber, and concealed from mortal eye by the deep shades of midnight. This would be to confound all distinction between the pure and the impure.
Slander verdicts, however enormous, can not preserve the reputation of our daughters, if we suffer them to grow up' without domestic restraint; nor will the Founder of families hold such parents guiltless. Governments may enact salutary laws, the ministry may thunder weekly from their pulpits the lessons of the law, Courts may execute judgment in righteousness, but, unless family discipline be enforced, all other efforts will be in vain, to save the rising generation from ruin and wretchedness, and the land from destruction. Where, amongst us, are the representatives of the women — aye, and the men, too', of the olden time? And yet, to these hothouse plants, with all their immaturity of body and mind, are soon fi> be committed the destinies of this migthy nation! Who does not tremble in view of this fact ?
We repeat, then, had the breath of slander never whispered a reproach against the name of the plaintiff — were she chaste ; as Diana' — unsullied as the snowdrift — were her thoughts as pure as those of the Pilgrim devotee while imprinting a kiss upon his favorite saint — the damages would have been too large, especially considering that the defendant was unable by reason of his poverty, to give security on *316the appeal in this case, or to prosecute this writ of error to this Court.
We think the Court was right in rejecting the plea and proof of actual prostitution, two months after the words were spoken. Whether offered in order to draw the inference, that, if the plaintiff was actually unchaste in August, she was probably not free from the taint of pollution in June, or to diminish the damages on account of the degradation to which the witness swore she subsequently yielded, we hold, it would be dangerous in the extreme to allow such proof. The charge made was well calculated to stimulate assaults upon the virtue of a young woman, however innocent she might be in her deportment, and then it would become the interest of the defendant to conspire to bring about the result which he imputed. No authority is produced in support of this attempt, and policy forbids the allowance of such testimony.
JUDGMENT.
Whereupon, it is considered and adjudged by the Court, that the judgment of the Court below be reversed, upon the ground that the Court erred in not granting a new trial in this case, on the ground that the damages found by the jury were execssive.